Order filed August 7, 2012  




--------------------------------------------------------------------------------

                                    In The
                          Fourteenth Court of Appeals
                                 ____________
                              NO.  14-12-00434-CR
                                 ____________
                      EX PARTE WOODROW MILLER, Appellant
                                       
                    On Appeal from the 230th District Court
                             Harris County, Texas
                Trial Court Cause Nos. 876249-D & 876249-E
                                       
                                   O R D E R
The clerk's record was filed May 10, 2012.  Our review has determined that a relevant item has been omitted from the clerk's record.  See Tex. R. App. P. 34.5(c).  The record does not contain the application for writ of habeas corpus in trial court cause number 876249-E.
The Harris County District Clerk is directed to file a supplemental clerk's record on or before August 30, 2012, containing the application for writ of habeas corpus in trial court cause number 876249-E.
If the omitted item is not part of the case file, the district clerk is directed to file a supplemental clerk's record containing a certified statement that the omitted item is not a part of the case file.

PER CURIAM